DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 2/5/2021.  Claims  1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud et al .( US Patent Application Publication 2016/0225271 A1, hereinafter “Robichaud ”)  and further in view of Wu et al .( US Patent Application Publication 2013/0318070 A1, hereinafter “Wu”)
 	As to claim 1, Robichaud teaches a method comprising: receiving data to form a first input via a user interface as a first user interface element to initiate a data operation; receiving a data signal indicating selection of the data operation; activating a programmatic interface to perform the selected operation responsive to the data signal; (Robichaud Fig.19a and par [0372] teaches search screen that displays results that matches the search query. Robichaud Fig.19b and par [0381] teaches summary entries may include summary statistic 1924)
 	Robichaud fails to expressly teach presenting a data entry interface in the user interface to receive operation data instructions; transforming the operation data instructions into graph-related data instructions to access data associated with an atomized dataset; implementing the graph-related data instructions to perform the data operation; and retrieving data representing results responsive to executing the graph-related data instructions.
 	However, Wu teaches presenting a data entry interface in the user interface to receive operation data instructions; transforming the operation data instructions into graph-related data instructions to access data associated with an atomized dataset; implementing the graph-related data instructions to perform the data operation; and retrieving data representing results responsive to executing the graph-related data instructions.(Wu’s abstract teaches receiving a database query in a first format, converting and submitting the query into SPARQL format, receiving the SPARQL query results and transforms the SPARQL results into a format corresponding to the first query format so the initiating application can process)
 	Robichaud and Wu  are analogous art directed toward data query and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Robichaud and Wu  according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  provide an improved approach to perform integrating applications with a resource description framework repository.(Wu par [0007]) 	As to claim 2, Robichaud and Wu teach the method of claim 1 wherein receiving the data to form the first input to initiate the data operation comprises: initiating a statistical data analysis operation.( Robichaud Fig.19b and par [0381] teaches summary entries may include summary statistic 1924) 	As to claim 3, Robichaud and Wu teach the method of claim 1 further comprising: activating a subset of executable code to present in a portion of the user interface an interactive overlay window as a second interface element; and presenting the interactive overlay window to include aggregated data attributes for the atomized dataset. (Robichaud Fig.19b and par [0378] teaches data summary view may be presented as an overlay) 	As to claim 4, Robichaud and Wu teach the method of claim 3 further comprising: determining selection of a third user interface element of the interactive overlay window to identify a graphical representation of a range of values in a distribution of a plurality of ranges of values for a subset of data in the atomized dataset.(Robichaud par [0399] teaches menu 1918 cab be included based on a context related to selected portion 1916) 	As to claim 5, Robichaud and Wu teach the method of claim 1 further comprising: performing a statistical data analysis operation to generate a range of values in a distribution of a plurality of ranges of values for a subset of data in the atomized dataset. (Robichaud Fig.19b and par [0381] teaches summary entries may include summary statistic 1924) 	As to claim 6, Robichaud and Wu teach the method of claim 1 wherein transforming the operation data instructions comprises: converting commands in a high-level language to perform statistical and data analysis into a graph-level language; and using the graph-level language to access the atomized dataset to perform the data operation. (Wu’s abstract teaches receiving a database query in a first format, converting and submitting the query into SPARQL format) 	As to claim 7, Robichaud and Wu teach the method of claim 1 wherein receiving the data to form the first input to initiate the data operation comprises: initiating a query operation. ( Robichaud Fig.19a and par [0372] teaches search screen that displays results that matches the search query) 	As to claim 8, Robichaud and Wu teach the method of claim 7 wherein initiating the query operation comprises: generating a plurality of queries each of which is configured to access at least one atomized dataset having a different data format associated with one of any number of different data storage technologies; and retrieving data representing query results from the at least one of the different data storage technologies.(Robichaud par [0068] teaches variety of different data sources)  	As to claim 9, Robichaud and Wu teach the method of claim 1 wherein transforming the operation data instructions comprises: converting commands in a structured query language ("SQL") into a graph-level language; and using the graph-level language to access the atomized dataset to perform the data operation. (Wu’s abstract teaches receiving a database query in a first format, converting and submitting the query into SPARQL format) 	 As to claim 10, Robichaud and Wu teach the method of claim 1 wherein transforming the operation data instructions further comprises: accessing a triplestore repository to access the data associated with the atomized dataset. (Robichaud par [0068] teaches variety of different data sources but fails to teach the data source is a triplestore. However, accessing a triplestore repository is obvious design choice and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a triplestore to expand the data access capability) 

 	Claims 11-20 merely recite an apparatus to perform the method of claims 1-10 respectively. Accordingly, Robichaud and Wu teach every limitation of claims 11-20 as indicates in the above rejection of claims 1-10 respectively.
Conclusion
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175